Lowe, J.
1. Injunction: schools, This case will be disposed of in few words. On the 16th of March, 1863, plaintiff granted to Martha E. Sample, a certificate to teach common schools in Yan Burén county. On the 9th of May following, this certificate he revoked upon satisfactory evidence being produced, that the said Martha was disloyal, and guilty of disloyal practices against the government, and advised the defendants of such action. With the approbation and encouragement of the treasurer of the township, and of the director of the district, the said Sample continued to carry on the school and to teach, to the very great dissatisfaction of many of the patrons of the school. Such conduct was disorderly, unlawful and highly reprehensible. On the 15th of July thereafter, plaintiff filed his bill of injunction against the defendants, restraining the treasurer from paying the said teacher — the teacher from giving further instructions — the director against permitting the use and occupancy of the school house by said Sample — all *229for the cause above stated. At the bearing the court sus* tained a motion to dissolve said injunction, and also a demurrer to the petition, upon the general ground that it was not competent for the plaintiff to maintain a proceeding of this kind. Upon looking into the statutory powers and official duties of county superintendents, and the particular relation which they stand to other subordinate school officers and teachers, we confess to have failed in finding any authority for the institution and maintenance of a suit of this description by the officer in question; but we suppose any citizens or residents of that particular district would have the right to resort to a similar proceeding to restrain parties that were thus putting at defiance the plain provisions of the school law.
The judgment below is
Affirmed.